Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants Reply filed on 06/15/2021 is hereby acknowledged.  The Affidavit of Dr. Karchi filed on 06/15/2021 is hereby acknowledged.  
Applicants arguments when taken together with the information in the Affidavit filed on 06/15/2021 when taken together with the claim amendments have overcome the Improper Markush rejection of record when take together with the claim amendments. Applicants have clarified that the remaining SEQ ID NOs are embodiments that are within the range of exhibiting at least 80% global sequence identity, share substantial structures in the form of conserved motifs and are identified in the present application as affecting the phenotypes listed in the instant claims based on differential expression patterns under the conditions tested.  The Examiner agrees that the sharing of substantial structures with similar functions overcomes the improper Markush rejection of record.
Applicants claim amendments requiring a selection step as well as global sequence identity for the comprised sequence have overcome the rejection of record under 35 USC 102.
However, it is noted that Applicants amendment to specify SEQ ID NO:4831, not previously listed in the claims has resulted in a necessary sequence search that has necessitated the following New Grounds of rejection.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) and 35 USC 102(a)(2) as being anticipated by Hatzfeld et al (USPGPUB 20110209241).
The claims are drawn to methods for increasing specified agronomic traits including nitrogen use and flowering time comprising over-expressing a polypeptide with at least 80% identity to SEQ ID NO:789 including SEQ ID NO:4831, wherein the plant is grown under nitrogen limiting conditions and/or selected for flowering time.
Hatzfeld et al teaches methods for overexpressing glutaredoxins wherein yield traits are improved including nitrogen use efficiency comprising overexpressing polypeptide including SEQ ID NO:438 which aligns at 100% with the instantly claimed polypeptide SEQ ID NO:4831 th paragraph under Summary for selection step, for example and alignment below).

RESULT 5
US-12-863-800B-438
; Sequence 438, Application US/12863800B
; Publication No. US20110209241A1
; GENERAL INFORMATION
;  APPLICANT: Hatzfeld, Yves
;  APPLICANT:Frankard, Valerie
;  APPLICANT:Reuzeau, Christophe
;  APPLICANT:Sanz Molinero, Ana Isabel
;  APPLICANT:Vandenabeele, Steven
;  TITLE OF INVENTION: PLANTS HAVING ENHANCED YIELD-RELATED TRAITS AND A METHOD FOR
;  TITLE OF INVENTION:MAKING THE SAME
;  FILE REFERENCE: 13987-00125-US
;  CURRENT APPLICATION NUMBER: US/12/863,800B
;  CURRENT FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/EP2009/050735
;  PRIOR FILING DATE: 2009-01-23
;  PRIOR APPLICATION NUMBER: US 61/031444
;  PRIOR FILING DATE: 2008-02-26
;  PRIOR APPLICATION NUMBER: US 61/031546
;  PRIOR FILING DATE: 2008-02-26
;  PRIOR APPLICATION NUMBER: US 61/031716
;  PRIOR FILING DATE: 2008-02-27
;  PRIOR APPLICATION NUMBER: US 61/031736
;  PRIOR FILING DATE: 2008-02-27
;  PRIOR APPLICATION NUMBER: US 61/031713
;  PRIOR FILING DATE: 2008-02-27
;  PRIOR APPLICATION NUMBER: US 61/031723
;  PRIOR FILING DATE: 2008-02-27
;  PRIOR APPLICATION NUMBER: EP 08150637.0
;  PRIOR FILING DATE: 2008-01-25
;  PRIOR APPLICATION NUMBER: EP 08150893.9
;  PRIOR FILING DATE: 2008-01-31
;  PRIOR APPLICATION NUMBER: EP 08150897.0
;  PRIOR FILING DATE: 2008-01-31
;  PRIOR APPLICATION NUMBER: EP 08150913.5
;  PRIOR FILING DATE: 2008-01-31
;  PRIOR APPLICATION NUMBER: EP 08150912.7
;  PRIOR FILING DATE: 2008-01-31
;  NUMBER OF SEQ ID NOS: 450
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 438
;  LENGTH: 113
;  TYPE: PRT
;  ORGANISM: Zea mays
US-12-863-800B-438

  Query Match             100.0%;  Score 562;  DB 8;  Length 113;
  Best Local Similarity   100.0%;  


Qy          1 MDHVARLASERAVVVFTASNCSMGDVVTSLLSSLGVNAAVHDLDRDPRGMEMERELARRL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 MDHVARLASERAVVVFTASNCSMGDVVTSLLSSLGVNAAVHDLDRDPRGMEMERELARRL 62

Qy         61 GGGGGRGTTTTPTVPAVFVGGDLVGGTNRVMALHLSGELVPMLRKAGALWL 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 GGGGGRGTTTTPTVPAVFVGGDLVGGTNRVMALHLSGELVPMLRKAGALWL 113

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Troukhan et al (USPGPUB 20090094717) in view of Hatzfeld et al (USPGPUB 20110209241).
The claims are drawn to the above wherein a nucleic acid with at least 80% identity to SEQ ID NO:455 is claimed.
The claims are drawn to methods for increasing specified agronomic traits including
nitrogen use and flowering time comprising over-expressing a polypeptide with at least 80%

Troukhan et al methods for modulating plant growth including modulating flowering
 time and nitrogen use comprising overexpressing polypeptide including SEQID NO:734 which aligns at over 90% with the instant polypeptide (see claims 1,2, 5 and 19, for example and alignment below).
Troukhan et al do not explicitly teach the method step of selecting the plants under the conditions of low nitrogen.
Hatzfeld et al teaches methods for overexpressing glutaredoxins wherein yield traits are improved including nitrogen use efficiency comprising overexpressing polypeptide including SEQ ID NO:438 which aligns at 100% with the instantly claimed polypeptide SEQ ID NO:4831 (see claims 1-5 and 8, the 6th paragraph under Summary for selection step, for example).
It would have been obvious to use the selection step taught by Hatzfeld et al in the methods of Troukhan et al given the similarity of sequences and the correlation of polypeptides to yield traits such as nitrogen use efficiency.


RESULT 5
US-12-286-964-734
; Sequence 734, Application US/12286964
; Patent No. 8362325
; GENERAL INFORMATION
;  APPLICANT: Maxim Troukhan
;  APPLICANT:Peter Mascia
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND CORRESPONDING POLYPEPTIDES CONFERRING
;  TITLE OF INVENTION:MODULATED PLANT CHARACTERISTICS
;  FILE REFERENCE: 2750-1716PUS2
;  CURRENT APPLICATION NUMBER: US/12/286,964

;  PRIOR FILING DATE:
;  PRIOR APPLICATION NUMBER: 60/997,507
;  PRIOR FILING DATE: 2007-10-03
;  NUMBER OF SEQ ID NOS: 21783
; SEQ ID NO 734
;  LENGTH: 103
;  TYPE: PRT
;  ORGANISM: Sorghum bicolor
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: Ceres ANNOT ID no. 6009837
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (13)..(76)
;  OTHER INFORMATION: Pfam Id: Glutaredoxin
;  OTHER INFORMATION:Pfam Desc: Glutaredoxin
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(103)
;  OTHER INFORMATION: NCBI GI: 119370624
;  OTHER INFORMATION:NCBI Desc: glutaredoxin-c10
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (2)..(103)
;  OTHER INFORMATION: NCBI GI: 77552368
;  OTHER INFORMATION:NCBI Desc: glutaredoxin [oryza sativa (japonica cultivar-group)]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (2)..(103)
;  OTHER INFORMATION: NCBI GI: 119370627
;  OTHER INFORMATION:NCBI Desc: glutaredoxin-c13
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (2)..(103)
;  OTHER INFORMATION: NCBI GI: 77552326
;  OTHER INFORMATION:NCBI Desc: glutaredoxin [oryza sativa (japonica cultivar-group)]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(103)
;  OTHER INFORMATION: NCBI GI: 119370629
;  OTHER INFORMATION:NCBI Desc: glutaredoxin-c15
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: The sequence is a functional homolog of SEQ ID NO. 382 in the
;  OTHER INFORMATION:11/188,298 US application
US-12-286-964-734

  Query Match             92.5%;  Score 494;  DB 8;  Length 103;
  Best Local Similarity   96.2%;  
  Matches  101;  Conservative    1;  Mismatches    1;  Indels    2;  Gaps    1;

Qy          3 MEHVARLASERAVVVFTASNCSMGDVVTSLLSSLGVNAAVHDLDRDPRGLEMQRELARRL 62

Db          1 MEHVARLASERAVVVFTASNCSMGDVVTSLLSSLGVNAAVHDLDRDPRGMEMQRELARRL 60

Qy         63 GAGGTPTVPAVFVGGDLVGGTSRVMALHLSGELVPMLRNAGALWL 107
              |||   |||||||||||||||||||||||||||||||||||||||
Db         61 GAGA--TVPAVFVGGDLVGGTSRVMALHLSGELVPMLRNAGALWL 103


RESULT 6
AWV37970
ID   AWV37970 standard; DNA; 312 BP.
XX
AC   AWV37970;
XX
DT   12-NOV-2009  (first entry)
XX
DE   Plant nucleotide sequence SEQ ID 733.
XX
KW   Plant; plant protectant; plant growth regulant; plant breeding;
KW   crop improvement; gene; ds.
XX
OS   Sorghum bicolor.
XX
CC PN   US2009094717-A1.
XX
CC PD   09-APR-2009.
XX
CC PF   03-OCT-2008; 2008US-00286964.
XX
PR   03-OCT-2007; 2007US-0997507P.
XX
CC PA   (CERE-) CERES INC.
XX
CC PI   Mascia P,  Troukhan M;
XX
DR   WPI; 2009-G77850/27.
XX
CC PT   New isolated nucleic acid molecule comprises any of the specified 
CC PT   nucleotide sequences that encode specific polypeptides from sorghum, 
CC PT   useful for modulating desired plant traits and for producing food and 
CC PT   feed products from the plant.
XX
CC PS   Claim 1; SEQ ID NO 733; 0pp; English.
XX
CC   The present invention relates to novel nucleic acid sequences (such as 
CC   the present sequence) which encode proteins from sorghum. The nucleic 
CC   acid sequences can advantageously manipulate plant characteristics in 
CC   traits such as architecture, biomass, development, composition, 
CC   conversion efficiency of biofuel processing steps, energy output, 
CC   confinement, nitrogen use, nutrient uptake, phosphate use, photosynthetic
CC   capacity, shade avoidance, cold tolerance, drought tolerance, water use 
CC   efficiency, stress tolerance, vigor, flowering time and yield to maximize
CC   the benefits of energy crops and other economically important crops. The 

CC   development, or phenotype characteristics and for producing transgenic 
CC   plant with the modified traits. The nucleic acid sequences are also 
CC   useful for preparing transgenic seeds, vegetative tissues, and food and 
CC   feed products derived from vegetative tissue of the transgenic plant. 
CC   Also claimed are methods for detecting nucleic acids in samples and for 
CC   identifying whether polymorphisms are associated with variation in plant 
CC   traits.
XX
SQ   Sequence 312 BP; 42 A; 94 C; 131 G; 45 T; 0 U; 0 Other;

  Query Match             56.7%;  Score 312;  DB 37;  Length 312;
  Best Local Similarity   100.0%;  
  Matches  312;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        119 ATGGAGCACGTGGCGAGGCTGGCGTCGGAGCGCGCGGTGGTGGTGTTCACGGCGAGCAAC 178
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGAGCACGTGGCGAGGCTGGCGTCGGAGCGCGCGGTGGTGGTGTTCACGGCGAGCAAC 60

Qy        179 TGCAGCATGGGCGACGTCGTGACGTCGCTGCTGAGCAGCCTGGGCGTGAACGCGGCGGTG 238
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TGCAGCATGGGCGACGTCGTGACGTCGCTGCTGAGCAGCCTGGGCGTGAACGCGGCGGTG 120

Qy        239 CACGACCTGGACAGGGACCCCCGGGGCATGGAGATGCAGCGGGAGCTGGCCAGGAGGCTC 298
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CACGACCTGGACAGGGACCCCCGGGGCATGGAGATGCAGCGGGAGCTGGCCAGGAGGCTC 180

Qy        299 GGCGCCGGCGCCACCGTGCCGGCGGTGTTCGTGGGCGGCGACCTCGTCGGCGGGACCAGC 358
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GGCGCCGGCGCCACCGTGCCGGCGGTGTTCGTGGGCGGCGACCTCGTCGGCGGGACCAGC 240

Qy        359 AGGGTCATGGCGCTGCACCTCTCCGGCGAGCTCGTGCCCATGCTCAGGAACGCCGGCGCG 418
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AGGGTCATGGCGCTGCACCTCTCCGGCGAGCTCGTGCCCATGCTCAGGAACGCCGGCGCG 300

Qy        419 CTCTGGTTGTAG 430
              ||||||||||||
Db        301 CTCTGGTTGTAG 312

	Claims 4, 7 and 21-22 are objected to for depending from rejected claims but would be allowable if rewritten in independent form.
	Claims 13-20 are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRENT T PAGE/Primary Examiner, Art Unit 1663